Judgment unanimously modified on the law and facts *757by increasing the award to $15,500, with interest, and as modified affirmed, with costs to claimant. Certain finding of fact and conclusion of law modified. Memorandum: In determining valuation the trial court failed to give sufficient weight to the added value of the property by reason of its proximity to Seneca Lake. While the comparable sales submitted by the State were helpful as a basis for the award, none of them had this beneficial factor. (Appeal from judgment of Court of Claims for claimant on a claim for permanent appropriation of realty.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Vecchio, JJ.